Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 11, 2015

                                       No. 04-15-00061-CV

                                       Ravi BOTLA, M.D.,
                                            Petitioner

                                                 v.

                                    Salvador DEL TORO Jr.,
                                          Respondent

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-19135
                             Honorable Peter Sakai, Judge Presiding

                                             ORDER

        In accordance with this court’s opinion of this date, the petitioner’s request for permission
to appeal an otherwise non-appealable order is DENIED. Petitioner’s motion to stay is DENIED,
and this cause is remanded to the trial court. Costs of court for this petition for permissive appeal
are taxed against petitioner Ravi Botla, M.D.

       It is so ORDERED on March 11, 2015.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk